AMENDMENT NO. 3

, dated February 17, 2003 (this "Amendment"), to the Employment Agreement dated
November 14, 2000, as amended by Amendment No. 1 thereto dated March 15, 2002
and Amendment No. 2 dated January 1, 2003 (the "Employment Agreement"), by and
between RESOLUTION PERFORMANCE PRODUCTS LLC, a Delaware limited liability
company (the "Company") and MARVIN O. SCHLANGER ("Executive").



WHEREAS,

Executive and the Company desire to amend Executive's Employment Agreement with
respect to Executive's compensation, to be effective on and after January 1,
2003, as specifically set forth in this Amendment.



NOW, THEREFORE,

it is therefore hereby agreed by and between the parties as follows:



Compensation and Benefits.
 A. Section 3(a) of Executive's Employment Agreement is hereby amended in its
    entirety to read as follows:

"(a) Base Salary. The Company shall pay Executive a base salary (the "Base
Salary") at the annual rate of $150,000, provided that if the LTM Adjusted
EBITDA (as defined below) for the twelve month period ending on the last day of
any fiscal quarter during 2003 or 2004 (such day, the "Salary Reimbursement
Date") equals $116 million or more, the Base Salary shall be payable at the
annual rate of $300,000 from and after the Salary Reimbursement Date, and the
Company shall pay to Executive 125% of the amount paid to Executive as Base
Salary from January 1, 2003 to the Salary Reimbursement Date. In the event of
Executive's death, long-term disability, retirement, or a Realization Event (as
defined in the 2000 Stock Option Plan of Resolution Performance Products Inc.)
prior to the earlier of (i) the Salary Reimbursement Date and (ii) January 1,
2004 (any such event, a "Special Event"), the Company shall pay to Executive a
lump sum amount (to be considered pensionable wages) equal to 100% of the amount
paid to Executive as Base Salary from January 1, 2003 to the date of the Special
Event. Notwithstanding the foregoing, on January 1, 2004, Executive's Base
Salary shall be payable at the annual rate of $300,000. The Base Salary (and
other amounts payable in accordance with this paragraph (a)) shall be payable in
accordance with the ordinary payroll practices of the Company and shall be
subject to increase as determined by the compensation committee of the Board of
Managers of the Company (the "Compensation Committee"). For purposes of this
Agreement, "LTM Adjusted EBITDA" shall be determined in accordance with the
Company's historical practices."

Effectiveness.
This Amendment shall become effective as of the date hereof.
No Other Amendments.
Except as expressly set forth herein, Executive's Employment Agreement remains
in full force and effect in accordance with its terms and nothing contained
herein shall be deemed to be a waiver, amendment, modification or other change
of any term, condition or provision of Executive's Employment Agreement.
References to the Employment Agreement.
From and after the date hereof, all references in the Employment Agreement and
any other documents to the Employment Agreement shall be deemed to be references
to the Employment Agreement after giving effect to this Amendment.
Headings.
The headings used herein are for convenience of reference only and shall not
affect the construction of, nor shall they be taken into consideration in
interpreting, this Amendment.
Counterparts.
This Amendment may be executed in any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument. Facsimile counterpart signatures to this Amendment
shall be acceptable and binding.
Applicable Law.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW).

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF,

the parties have duly executed this Amendment as of the date first above
written.



RESOLUTION PERFORMANCE PRODUCTS LLC

By: /s/ Marvin O. Schlanger                                 

Name: Marvin O. Schlanger

Title: Chairman and Chief Executive Officer

/s/ Marvin O. Schlanger                                 

 

 